Title: To Alexander Hamilton from Silas Clark, Stephen Twist, and Nehemiah Torrey, 8 January 1800
From: Clark, Silas,Twist, Stephen,Torrey, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            Fort Independence, Castle Island, January 8, 1800
          
          We presume with Confidence to inform your Honour; that we  deeply regrett our not being permitted to wear some token of Mourning for the late Melancholly & affecting Death of our Illustrious Commander in Chief; Whose unexampled Military Atchievments, Wisdom, Prudence & Patriotism, Induced us Cheerfully to engage under his Banner for the Support of our excellent Constitution & Government; & to Repell all  Foreign & Domestick Invders—
          And while we behold every Class of Citizens from the highest Grade to the lowest peasant in the habiltaments of Mourning, & that Sanctioned, by a particular Act of Congress; & ourselves being excluded, touches our feelings  most sensibly, in not being noticed by the President, nor in the  General Orders, on that  affecting  & mournful Occasion—
          We are not Ignorant Sir, that the Army in General are Composed of the lower Rank of the human  Species; but we further presume that your Honour will allow, that numbers of them, will never forget the Memory of so tryed a Patriot, Statesman & beloved Commander, whose Eminent virtues & Services ought ever to be gratefully remembered by every  American (whither Soldier or Citizen) until the last Shock of time, shall bury the nations of the World in undistinguished Ruin—
          We expect not Sir, to be the only Soldiers in the Army, who  will address you on this Melancholly Occasion; & we hope not to be the last that will attempt the  painful task; Should you think us presumptuous in Asking Such honors for ourselves & Brother   Soldiers, be pleased Sir, to pardon  the impropriety; & forgive our feeble attempt to address on the Solemn     & affecting Subject—
          We are Sir with the most profound Respect & Esteem your ever faithful Soldiers
          
            Fort Independence Castle Island Jany 8th. 1800
          
          
            Silas Clark
            Stepn Twist
            Nehh Torrey
            Serjeants of Capt. Leml Gatess Company 2d Regt. of Artts. & Engineers
          
        